UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 95-7375



WILLIAM THOMAS EALEY, JR.,

                                               Plaintiff - Appellant,

          versus

CHARLES HAWLEY; THOMAS BREEDLOVE; JANE DOE;
JOHN KEKU, Doctor; DOCTOR LITES; DOCTOR
BALOCH; DOCTOR SMITH; DOCTOR DANIELS; JOHN
DOE; DOCTOR DAVENPORT; MS. KELLY; DOCTOR SHAH;
V. L. EVANS; PERCY DAVIS; MR. BATTEN; LYNN
PHILLIPS,
                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-95-490-CT-H)

Submitted:   December 14, 1995             Decided:   January 17, 1996


Before ERVIN, Chief Judge, and WIDENER and WILKINS, Circuit Judges.


Affirmed by unpublished per curiam opinion.

William Thomas Ealey, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Ealey v. Hawley, No. CA-95-490-CT-H (E.D.N.C. Aug. 23,
1995). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2